DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…performing an interaction between an output of the graph neural network and an output of the first neural network to generate scores associated with the categories; and categorizing the first input into a first category based on a first generated score, associated with a first category, being either greater than others of the generated scores or greater than a threshold…”, or any variations thereof as recited.
Closest prior art Chen USPN 2021/0256355 discloses plurality of graph convolutional networks corresponding to a plurality of time steps, each network modelling a graph including nodes and edges, and in turn including a plurality of graph convolution units; an evolving mechanism; and an output layer. Each of the units, for a given one of the time steps, takes as input a graph adjacency matrix, a node feature matrix, and a parameter matrix for a current layer, and outputs a new node feature matrix for a next highest layer. The mechanism takes as input a parameter matrix for a prior time step updates the input parameter matrix, and outputs the parameter matrix for the given time step. The output layer obtains, as input, output of each of the units for a final time step, and based on the output of each of the units for the final time step, outputs a graph solution.
Further closest prior art Durand USPN 2020/0160177 discloses convolutional neural network for machine learning with the multi-label training data. A processor is configured to weight each training example of training examples in respect to label proportion. A partial binary cross-entropy loss function is established to normalize a loss by a proportion of the known labels relative to a total of a number of the known labels and the unknown labels. The convolutional neural network is trained using the partial binary cross- entropy loss function in conjunction with the multiple training examples to iteratively tune one or more weightings between interconnected nodes of the convolutional neural network to minimize the loss function.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 6, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662